Citation Nr: 1030793	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-00 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.

3.  Entitlement to an effective date prior to July 28, 2008, for 
the award of service connection for depression as secondary to 
the Veteran's service-connected disabilities. 

4.  Entitlement to an effective date prior to January 14, 2009, 
for a 10 percent rating for service-connected trochanteric 
bursitis and arthritis of the right hip.

5.  Whether the reduction of the rating for allergic rhinitis 
with nasal polyps and intermittent sinusitis from 30 percent to 0 
percent effective January 14, 2009, was proper.


6.  Entitlement to service connection for body aches, claimed as 
residual of a reaction to the medication Zocor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2006 and November 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire; a November 2008 rating decision from 
the VA Medical and Regional Office Center in Sioux Falls, South 
Dakota; and a February 2009 rating decision of the VARO in Fargo, 
North Dakota.

The July 2006 rating decision denied entitlement to service 
connection for body aches, while the November 2006 rating 
decision denied service connection for tinnitus and TMJ 
dysfunction.  

The November 2008 rating decision granted entitlement to service 
connection for depression as secondary to her other service-
connected disabilities and assigned a 30 percent rating effective 
July 28, 2008.  

The February 2009 rating decision increased the disability rating 
for trochanteric bursitis and arthritis of the right hip from 0 
percent to 10 percent effective January 14, 2009, and reduced the 
rating for allergic rhinitis with nasal polyps and intermittent 
sinusitis from 30 percent to 0 percent, effective January 14, 
2009.

In February 2008, the Veteran had an informal hearing with a 
Decision Review Officer (DRO) at the Fargo RO.  A report of this 
conference has been associated with the claims file. 

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial review 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2009).

The issue of entitlement to service connection for body aches as 
a residual of a reaction to the medication Zocor is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record reflects that 
the Veteran has tinnitus that is etiologically related to her 
military service. 

2.  The competent and probative evidence of record reflects that 
the Veteran has TMJ dysfunction that is etiologically related to 
her military service. 

3.  The RO received the Veteran's claim of entitlement to service 
connection for depression on July 28, 2008.

4.  The RO received the Veteran's claim of entitlement to an 
increased rating for trochanteric bursitis and arthritis of the 
right hip on August 8, 2008.

5.  Prior to receipt of the claim on August 8, 2008, there were 
no pending requests for an increased rating for trochanteric 
bursitis and arthritis of the right hip and it is not factually 
ascertainable that an increase occurred during the year preceding 
the August 8, 2008, claim.

6.  The RO failed to comply with the procedural requirements for 
reducing the Veteran's disability rating for allergic rhinitis 
with nasal polyps and intermittent sinusitis, to include proper 
notification of the proposal to reduce the disability rating and 
giving her an opportunity to submit evidence.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  Resolving the benefit of the doubt in favor of the Veteran, 
TMJ dysfunction was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).

3.  The criteria for an effective date prior to July 28, 2008, 
for entitlement to service connection for depression are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

4.  The criteria for an effective date of August 8, 2008, but no 
earlier, for entitlement to service connection for trochanteric 
bursitis and arthritis of the right hip are met.  38 U.S.C.A. §§  
5110, 7105 (West 2002); 38 C.F.R. § § 3.400, 20.201 (2009).

5.  The RO failed to satisfy the procedural requirements 
governing the reduction in rating of the Veteran's allergic 
rhinitis with nasal polyps and intermittent sinusitis prior to 
effectuating its February 2009 rating decision implementing the 
proposed reduction.  38 C.F.R. § 3.105(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).

In light of the favorable decision as it relates to the issues of 
entitlement to service connection for tinnitus and TMJ 
dysfunction, and for the propriety of the reduction of the 
Veteran's rating for allergic rhinitis with nasal polyps and 
intermittent sinusitis, any error by VA in complying with the 
requirements of VCAA as to these issues is moot.

As the Veteran's appeal of the effective dates assigned for 
depression and right hip disabilities arose from his disagreement 
with the rating decisions that granted service connection for 
depression and granted an increased rating for the right hip 
disability, the claims as to earlier effective dates are 
considered 'downstream' issues.  Thus, new VCAA notice letters 
were not required.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also VAOPGCPREC 8-2003 (Dec. 22, 2003) (If, in 
response to notice of its decision on a claim for which VA has 
already given the 38 U.S.C. § 5103(a) notice, VA receives a 
Notice of Disagreement that raises a new issue, 38 U.S.C. 
§ 7105(d) requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the information 
and evidence necessary to substantiate the newly raised issue).  
Therefore, any defect in notice, if it were held to exist, would 
be rendered harmless in the present case.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

The Board also concludes that VA's duty to assist has been 
satisfied.  All relevant VA treatment records and private 
treatment records identified by the Veteran have been associated 
with the claims file. The Veteran and her representative have not 
identified any other outstanding relevant evidence.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Tinnitus 

The Veteran has claimed entitlement to service connection for 
tinnitus, which she essentially contends originated during her 
military service and may have been incurred as a result of 
exposure to loud noises in service.  As noted above, the Veteran 
served on active duty from October 1985 to October 2005.  She 
brought her tinnitus claim in July 2006.

According to her October 2006 VA examination report, the Veteran 
reported that she has had constant tinnitus for approximately 
five years.  She described her tinnitus as alternating between a 
low-pitched tone and crackling.  She reported that she was on the 
rifle range for eight weeks during basic training and that she 
wore hearing protection most of the time.  She was then on the 
rifle range approximately twice a year for 16 years, wearing 
hearing protection, and was on the rifle range approximately six 
times per year for the next four years, also wearing hearing 
protection.  The examiner diagnosed constant tinnitus in both 
ears.

The Board recognizes that a lay person, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and 'may provide sufficient support 
for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  Furthermore, the Veteran can attest 
to factual matters of which she has first-hand knowledge, 
including for how long she has noticed high-pitched tones or 
crackling sounds in her ears.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).

In the case at hand, the Veteran has provided competent testimony 
of readily observable characteristics of her tinnitus.  The 
competency of an individual to testify, however, must be 
distinguished from the credibility of the testimony.

However, the Board also finds that the Veteran's statements are 
credible for purposes of establishing that she suffered from 
tinnitus during service.  The Board notes that, even though the 
Veteran did not complain of tinnitus during service, she did 
report it less than one year following her separation from 
service.  Considering the Veteran's documented medical history, 
it is entirely credible that tinnitus was not her most pressing 
medical concern when she filed her original service connection 
claims in February 2006 and that it did not occur to her to file 
a tinnitus claim until July 2006.  The Board also considers it 
less likely that the Veteran's tinnitus began immediately prior 
to her filing of the claim in July 2006 and more likely that it 
began during her twenty years of active duty service.  The Board 
thus finds that there is credible and probative lay evidence of 
in-service incurrence of tinnitus and continuity of 
symptomatology to the present.

The Board finds that, resolving the benefit of the doubt in favor 
of the Veteran, the Veteran's tinnitus is at least as likely as 
not related to her military service.  Therefore, the Board finds 
that service connection for tinnitus is warranted, and the 
benefit sought on appeal is granted.

B.  TMJ Dysfunction

The Veteran has also claimed entitlement to service connection 
for TMJ dysfunction, which she essentially contends originated 
during her military service.  

The Veteran's service treatment records reflect that she was 
evaluated for TMJ in October 1986, and a May 1987 dental record 
further notes that the Veteran reported that her symptoms of TMJ 
had subsided.  There is no other evidence in the Veteran's 
service treatment records reflecting that she complained of or 
sought treatment for TMJ symptoms at a later date during service.

The Veteran has also provided competent, credible lay evidence of 
in-service symptomatology.  See Jandreau, supra.  As with the 
tinnitus claim discussed above, the Board finds the Veteran's 
extensive active military service along with the short period of 
time between her retirement and her claim to be significant 
probative evidence of in-service symptomatology.

Finally, the Board finds the evidence of whether the Veteran has 
been diagnosed with a current TMJ dysfunction to be in relative 
equipoise.  Therefore, resolving the benefit of the doubt in 
favor of the Veteran, the Board finds that entitlement to service 
connection for TMJ dysfunction is granted.  

VA examination reports from October 2006 and June 2008 are 
relevant to establishing a current diagnosis.  According to the 
October 2006 VA examination report, the Veteran noted that she 
experiences daily TMJ problems and occasional headaches.  She 
reported that she was prepared for a mouth guard and had casting 
done, but she was never issued the mouth guard.  She reported 
that her discomfort occurs mostly when she chews, especially on 
tougher foods.  Examination of the Veteran's TMJs revealed 
irregular anterior movement with a click on the right side.  The 
left TMJ translated anteriorly to a somewhat lesser degree than 
the right.  The examiner diagnosed "TM joint dysfunction with 
failure of treatment objective."  

The June 2008 VA examination report notes that the Veteran 
related no pain or soreness on examination.  There was no 
significant palpation sensitivity of any muscles.  She had no 
limitation on opening or lateral movement of the jaw.  She had a 
normal occlusion in which some heavily restored teeth were 
chipped.  She reported having had no trauma or facial injuries 
during service and noted that she only has occasional headaches.  
Her joint surfaces on the radiograph were smooth and normal 
appearing.  She appeared to have well-developed masseter muscles, 
although they were not overly hypertrophic.  It was noted that 
she may have periods of clenching that may relate to some of the 
periodic sensitivity that she experiences.  The examiner saw no 
evidence of TMJ dysfunction, either chronic or acute.  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

Having reviewed these etiology opinions, the Board concludes that 
the evidence is in relative equipoise as to whether the Veteran 
has a current TMJ dysfunction.  The Board notes that both 
etiology opinions were authored by individuals who are qualified 
through education, training, or experience to provide competent 
medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  Specifically, the October 
2006 opinion was authored by a doctor while the June 2008 one was 
written by a dentist.  Each examiner conducted a thorough 
examination of the Veteran and reported the pertinent 
symptomatology.  Both diagnoses are supported by the objective 
findings on examination.

The Board acknowledges that the symptomatology noted in the 
October 2006 examination report appears to have lessened or 
resolved by the time of the June 2008 examination.  The Court has 
held, however, that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
a claim for VA disability compensation is filed or during the 
pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007).  In the case at hand, the October 2006 TMJ 
dysfunction diagnosis was clearly supported by the evidence of 
record.

Therefore, resolving reasonable doubt in favor of the Veteran, 
the Board finds that entitlement to service connection for TMJ 
dysfunction is warranted.  As such, the benefit sought on appeal 
is granted.  

III.  Earlier Effective Date

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2009).

An exception to that rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In such an instance, the law provides that the 
effective date of the award 'shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. 
§ 3.400(o)(2) (2009); Harper v. Brown, 10 Vet. App. 125 (1997).

A.  Depression

In the case at hand, VA received the Veteran's claim of 
entitlement to service connection for depression on July 28, 
2008.  The November 2008 rating decision granted service 
connection for depression and assigned a 30 percent disability 
rating effective July 28, 2008.  The Veteran essentially contends 
that an effective date of November 1, 2005, is warranted.  On her 
March 2009 notice of disagreement, the Veteran specifically 
asserts that "My depression began in the military and should be 
retroactive to 1 November 2005," and that "VA simply never 
tested me for my depression."

The Board notes that an effective date does not necessarily 
correspond to the date on which a particular disability was found 
to have begun.  Rather, as noted above, an effective date for 
service connection is the later of the date of the claim or the 
date on which entitlement arose.  38 U.S.C. § 5110(a); 38 C.F.R. 
§ 3.400.  

In the case at hand, as discussed in the November 2008 rating 
decision, the date of entitlement is determined to be July 5, 
2005, as that is the date on which the Veteran's retirement 
examination report acknowledges depression.  However, she did not 
file a claim for depression until July 28, 2008.  

The Veteran does not dispute that her service connection claim 
for depression was received by VA on, and not before, July 28, 
2008.  She does not contend that VA failed to adjudicate an 
earlier service connection claim for depression.  In the absence 
of a claim for benefits, the Veteran's contention that VA should 
have tested her for depression is immaterial to the assignment of 
the effective date because, as discussed above, her claim was 
granted based upon a determination that her depression was found 
to have been present on July 18, 2005.  Because the effective 
date that is to be assigned is the later of these two dates, the 
Veteran is entitled to an effective date of July 28, 2008.  The 
law provides no basis for granting an earlier effective date.

In summary, there is simply no basis under the applicable laws 
and regulations that permit an effective date earlier than July 
28, 2008, for the award of service connection for depression 
under the circumstances of this case.  As neither the Veteran nor 
her representative have presented any dispute as to the facts 
relied on herein, the Board concludes that this is a claim where 
the law is dispositive, and the appeal must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Right Hip

The Veteran has also claimed entitlement to an effective date 
prior to January 14, 2009, for the assignment of a 10 percent 
rating for her service-connected right hip disability.  She 
contends that an effective date of November 1, 2005, is warranted 
because there is x-ray evidence of arthritis of the right hip 
from February 2004.  She alternatively contends that the issue of 
body aches, which was appealed following the denial of service 
connection in the July 2006 rating decision, includes an appeal 
of the noncompensable right hip rating.  

Addressing the second contention first, to begin the appeals 
process, an appellant must file a notice of disagreement within 
one year from the date that the agency mails notice of the 
adverse determination.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2009).  While special wording is not required, the 
notice of disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a desire 
for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

The notice of disagreement at issue in the case at hand reads as 
follows: "On behalf of the veteran, and in reference with DCA's 
[sic] rating decision dated 07/27/06, we wish to file a NOTICE OF 
DISAGREEMENT with the denial of Service Connection for body aches 
and pain resulting from an adverse reaction to medication (Zocor) 
prescribed for hyperlipidemia."  

The Board observes that this notice of disagreement expressly 
limits the Veteran's appeal to the service connection claim for 
body aches and pain.  Disagreement with any assigned disability 
rating, much less the right hip rating, is neither expressed nor 
implied by this notice of disagreement.  No other communication 
from the Veteran or her representative during the one-year period 
following the July 2006 rating decision even references the right 
hip rating.  The Board thus finds it clear that the Veteran did 
not intend to or actually initiate an appeal of the right hip 
disability rating that was assigned in the July 2006 rating 
decision.  

The Board will now consider whether an earlier effective date may 
be assigned based on the evidence of record.  As discussed above, 
the effective date will generally be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
Alternatively, an effective date may be assigned within one year 
preceding the date of receipt of an increased rating claim when 
evidence demonstrates that a factually ascertainable increase in 
disability occurred within that one-year period.  

The Board will first evaluate whether an effective date of August 
8, 2008, the date on which the Veteran expressed disagreement 
with the 0 percent right hip disability rating, is appropriate.  
To this end, the Board notes that the June 2006 VA examination 
report includes x-ray reports reflecting that "[d]egenerative 
changes are noted around both hips.  There are bony spurs arising 
from the top of the greater trochanter bilaterally."  

Given this evidence, the Board finds that an effective date of 
August 8, 2008, is warranted for the 10 percent rating that has 
been assigned to the Veteran's right hip disability.  This 
effective date is consistent with 38 C.F.R. § 3.400 which, as 
discussed above, directs the assignment of an effective date that 
is the later of the date of the claim or the date entitlement 
arose.  Because entitlement is determined to have arisen prior to 
the August 8, 2008, claim, the Board finds that entitlement to an 
effective date of August 8, 2008, is established.

The Board will next consider whether evidence from the one-year 
period prior to the August 8, 2008, claim makes it factually 
ascertainable that the Veteran's right hip disability had 
increased in severity during that period.  After a thorough 
review of the record, the Board finds that there is no medical 
evidence from the one-year period prior to August 8, 2008, that 
addresses the Veteran's right hip disability.  As such, 
entitlement to an effective date for the one-year period prior to 
August 8, 2008, cannot be established.

In short, entitlement to an effective date of August 8, 2008, but 
no earlier, is established for the Veteran's service-connected 
right hip disability.  To this extent, her appeal is granted.  

IV.  Reduction

VA regulations provide that where reduction in evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  See 38 C.F.R. § 3.105(e) (2009).  
The law also requires that the veteran be given 60 days to 
present additional evidence showing that compensation should be 
continued at the present level.  Id.  Regulations further provide 
that the effective date of the reduction is the last day of the 
month in which a 60- day period from the date of notice of the 
final rating action implementing the reduction expires.  Id.

In this case, none of the above procedural requirements was met.  
The RO did not issue a rating decision proposing to reduce the 
Veteran's 30 percent disability rating for allergic rhinitis with 
nasal polyps and intermittent sinusitis or give her any notice of 
such a proposal prior to issuing the February 2009 rating 
decision that effected the reduction.  The Veteran was given no 
opportunity to present evidence demonstrating why the reduction 
would be improper.  Finally, the reduction was made effective 
January 14, 2009, which was almost a month prior to the rating 
decision itself.  

The United States Court of Appeals for Veterans Claims (Court) 
has consistently held that when an RO reduces a veteran's 
disability rating without following the applicable regulations, 
the reduction is void ab initio.  See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999); see also Kitchens v. Brown, 7 Vet. App. 
320, 325 (1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 
(1992).  Where a rating reduction was made without observance of 
law, the reduction must be vacated and the prior rating restored.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In light of 
the Board's conclusion that the regulations governing reductions 
were not followed, the Veteran's disability rating for allergic 
rhinitis with nasal polyps and intermittent sinusitis is restored 
to 30 percent, as of January 14, 2009.  See id.  As the Board is 
able to grant this claim in full on procedural grounds, actual 
consideration of the merits is not warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for TMJ dysfunction is granted.

Entitlement to an effective date prior to July 28, 2008, for the 
award of service connection for depression as secondary to the 
Veteran's service-connected disabilities is denied. 

Entitlement to an effective date of August 8, 2008, but no 
earlier, for a 10 percent rating for service-connected 
trochanteric bursitis and arthritis of the right hip is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Restoration of a 30 percent rating for allergic rhinitis with 
nasal polyps and intermittent sinusitis effective January 14, 
2009, is granted.


REMAND

The Veteran has also claimed entitlement to service connection 
for body aches as a residual of a reaction to the medication 
Zocor.  The Veteran's service treatment records thoroughly 
document the Veteran's in-service Zocor treatment and her 
subsequent reaction, and the Board does not dispute this 
occurrence.  

The July 2006 VA examination report notes that a February 2004 
whole body scan reported "[m]ild degenerative/osteoarthritic 
changes in the acromioclavicular, hip, and knee joint [and] 
[m]ild degenerative changes are also seen in the mid left 
cervical spine and the left sternoclavicular joint."  

The Board notes that, although the Veteran may have claimed 
entitlement to service connection for disabilities of the hips 
and shoulders as resulting from an adverse reaction to Zocor, 
service connection was not ultimately granted on that basis.  
Rather, service connection was granted for trochanteric bursitis 
and arthritis of the bilateral hips and for tendonitis and 
arthritis of the bilateral shoulders.  Service connection was 
granted for disabilities of these specific joints based on x-ray 
evidence of arthritis.  

It thus appears that there are multiple claims of record that 
relate to the Veteran's musculoskeletal disabilities.  First, 
there were the claims of service connection for arthritis of 
various joints.  These claims were granted based on findings of 
arthritis that do not appear to have been linked to the Veteran's 
Zocor use.  These claims are not on appeal.  Second, there is a 
separate claim for overall mylagia-type body aches and pains 
related to Zocor use.  

The record reflects that the Veteran has already been notified of 
the prohibition against pyramiding, which is the evaluation of 
the same disability under various diagnoses.  38 C.F.R. § 4.14 
(2009).  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Board notes, however, that pyramiding concerns arise and are 
to be addressed when assigning disability ratings, not when 
determining whether entitlement to service connection is 
warranted.  The question that is currently at hand is whether the 
Veteran has a current disability manifested by body aches and 
pains related to Zocor use.  

The evidence of record makes clear that the Veteran is seeking 
compensation for widespread, myalgia-type aches and pains.  The 
February 2004 whole body scan that was noted above found that 
"There is no scintigraphic evidence of a diffuse symmetric 
inflammatory arthropathy."  Following review of the claims file 
and examination of the Veteran, the VA examiner diagnosed 
"[m]yalgia which is likely due to history of an adverse reaction 
to Zocor without signs of sequelae."  

It is unclear whether this diagnosis signifies that the Veteran 
has a history of myalgia with no current disability or current 
myalgia with no additional complications.  The Board therefore 
finds that a remand is necessary in order to schedule a VA 
examination that will clarify this question.  

Finally, the Board notes that the Veteran has submitted medical 
records reflecting that she receives treatment at VA medical 
facilities.  On remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's 
outstanding VA medical records and ensure 
that those copies are associated with the 
claims file.

2.  After any outstanding VA medical records 
have been obtained, arrange for the Veteran 
to undergo a VA examination to determine 
whether the Veteran may be diagnosed with a 
current myalgia-type disability that is 
manifested by body aches and pains.  The 
claims folders must be thoroughly reviewed by 
the examiner in connection with the 
examination, and a complete history should be 
elicited directly from the Veteran.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

The VA examiner should diagnose any current 
disability, including myalgia, and should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
myalgia-type disability was incurred or 
aggravated as a result of the Veteran's 
military service, to include as a reaction to 
the medication Zocor.  Any opinion expressed 
must be accompanied by a complete rationale.  

3.  After the development requested above has 
been completed, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


